                                       Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 1 of 22



                                   1   SHERMAN M. SPITZ, Esq. (SBN 82944)
                                   2   sspitz@bergerkahn.com
                                       DALE A. AMATO, Esq. (SBN 137965)
                                   3   damato@bergerkahn.com
                                       BERGER KAHN, A Law Corporation
                                   4   10085 Carroll Canyon Road, Suite 210
                                       San Diego, California 92131
                                   5   Tel: (858) 547-0075 • Fax: (858) 547-0175
                                   6   Attorneys for Defendant STATE FARM BANK, F.S.B.
                                   7
                                   8
                                                          UNITED STATES DISTRICT COURT
                                   9
                                                         EASTERN DISTRICT OF CALIFORNIA
                                  10
                                  11
                                  12   PAMELA S. GRAZER,                      )    CASE NO.
                                                                              )
                                  13                                          )
                                                         Plaintiff,           )    (Kern County Superior Court
                                  14                                          )    Case No. BCV-20-102260)
              A Law Corporation
BERGER KAHN




                                                                              )
                                  15   vs.                                    )    DEFENDANT STATE FARM
                                  16                                          )    BANK, F.S.B.’S PETITION FOR
                                       STATE FARM BANK, F.S.B; and            )    REMOVAL PURSUANT TO 28
                                  17   DOES 1-10,                             )    U.S.C. §1441
                                                                              )
                                  18                                          )    Complaint filed: September 28, 2020
                                                                              )
                                  19                     Defendants.          )
                                                                              )
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                         DEFENDANT STATE FARM BANK’S PETITION FOR REMOVAL PURSUANT TO 28 U.S.C. §1441
                                       Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 2 of 22



                                   1         TO THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                                   2   DISTRICT OF CALIFORNIA, ALL PARTIES AND THEIR ATTORNEYS
                                   3   OF RECORD:
                                   4         PLEASE TAKE NOTICE that Defendant State Farm Bank, F.S.B.,
                                   5   (“SFB”) hereby removes to this court, pursuant to 28 U.S.C. §1441, the state court
                                   6   action described below:
                                   7         1.     On September 28, 2020, an action was commenced in the Kern
                                   8   County Superior Court entitled Pamela Grazer v. State Farm Bank, F.S.B., Kern
                                   9   County Superior Court Case No. BCV-20-102260 (hereinafter “the state court
                                  10   action”).
                                  11         2.     On October 21, 2020, the summons and complaint in the state court
                                  12   action were served on SFB through its registered agent for service of process. A
                                  13   true and correct copy of the state court action summons and complaint is attached
                                  14   as Exhibit 1 (hereinafter the “Complaint”). A true and correct copy of the proof of
              A Law Corporation
BERGER KAHN




                                  15   service on State Farm’s registered agent for service of process is attached as
                                  16   Exhibit 2.
                                  17         3.     On November 12, 2020, SFB filed its answer to the complaint in Kern
                                  18   County Superior Court. A true and correct copy of the SFB’s state court file-
                                  19   stamped answer is attached as Exhibit 3.
                                  20         4.     This is a civil action that may be removed by SFB to the United States
                                  21   District Court for the Eastern District of California, pursuant to the provisions of
                                  22   28 U.S.C. §1441(c). Federal question jurisdiction arises under the Real Estate
                                  23   Settlement Procedures Act (“RESPA”), 12 U.S.C. §2601, et seq. Removal of a
                                  24   state court action to federal court must be made within 30 days after receipt of the
                                  25   first pleading in state court that sets forth a basis for removal. 28 U.S.C. §1446.
                                  26         5.     The facts supporting removal must be evident on the face of the
                                  27   complaint. Notice of removability is determined by the “four corners of the
                                  28   complaint, and not through subject knowledge or duty to make further inquiry.”

                                                                             1
                                         DEFENDANT STATE FARM BANK’S PETITION FOR REMOVAL PURSUANT TO 28 U.S.C. §1441
                                       Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 3 of 22



                                   1   Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005); Lovern v.
                                   2   General Motors Corp., 121 F.3d 160, 162 (4th Cir. 1997). The grounds for
                                   3   removal (i.e., federal question or diversity of citizenship) must be “unequivocally
                                   4   clear and certain” to start the 30-day removal period running. Bosky v. Kroger
                                   5   Texas, LP, 288 F.3d 208, 211 (5th Cir. 2002) (emphasis added).
                                   6         6.     Here, the complaint asserts various claims against State Farm,
                                   7   including the third cause of action for a violation of RESPA by allegedly failing to
                                   8   respond to a Qualified Written Request (“QWR”) regarding the plaintiff’s
                                   9   mortgage loan account. (See, Exhibit 1 at ¶¶25-31).
                                  10         7.     It has been less than 30 days since SFB was served with the
                                  11   complaint.
                                  12         Accordingly, the requirements for removal have been established and SFB
                                  13   prays that this action be removed from the Kern County Superior Court to the
                                  14   United States District Court for the Eastern District of California.
              A Law Corporation
BERGER KAHN




                                  15         PLEASE TAKE NOTICE that the content of this Petition for Removal is
                                  16   acceptable to all persons required to sign this document and it has been agreed to
                                  17   by all parties required to sign this document that his or her electronic signature can
                                  18   be affixed to this document.
                                  19
                                  20   DATED: November 16, 2020                    BERGER KAHN, A Law Corporation
                                  21
                                  22                                               By: /s/ Dale A. Amato
                                                                                       DALE A. AMATO
                                  23                                                  Attorneys for Defendant STATE
                                                                                      FARM BANK, F.S.B.
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                             2
                                         DEFENDANT STATE FARM BANK’S PETITION FOR REMOVAL PURSUANT TO 28 U.S.C. §1441
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 4 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 5 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 6 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 7 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 8 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 9 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 10 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 11 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 12 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 13 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 14 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 15 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 16 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 17 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 18 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 19 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 20 of 22
Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 21 of 22
                                       Case 1:20-cv-01626-AWI-JLT Document 1 Filed 11/16/20 Page 22 of 22



                                   1   Grazer v. State Farm Bank, F.S.B.
                                   2   USDC Case No.:

                                   3                          CERTIFICATE OF PROOF OF SERVICE
                                   4          I am employed in the County of San Diego, State of California. I am over the age
                                       of 18 and not a party to the within action. My business address is: Berger Kahn, 10085
                                   5   Carroll Canyon Road, Suite 210, San Diego, California 92131.
                                   6          On November 16, 2020 I served the foregoing documents described as:
                                   7
                                   8    DEFENDANT STATE FARM BANK, F.S.B.’S PETITION FOR REMOVAL
                                                       PURSUANT TO 28 U.S.C. §1441
                                   9
                                       on the interested parties in this action:
                                  10
                                  11             Randy Chang, Esq.
                                  12             The Chang Firm
                                                 7755 Center Avenue, Suite 1100
                                  13             Huntington Beach, CA 92647
                                                 Tel: 818-599-8095
                                  14             Fax: 866-541-8491
              A Law Corporation
BERGER KAHN




                                                 e-mail: Randyc@thechangfirm.com
                                  15
                                                 Attorney for Plaintiff Pamela Grazer
                                  16
                                  17   X      (BY CM/ECF SYSTEM) I caused such document to be electronically filed today
                                              with the Clerk of the Court by way of the electronic filing system, which will send
                                  18          notification that such filing is available for viewing and downloading to all
                                  19          counsel of record electronically as required by the Court in this matter.

                                  20   X      (FEDERAL) I declare under penalty of perjury under the laws of the United
                                              States of America California that the foregoing is true and correct.
                                  21
                                  22          Executed on November 16, 2020 at San Diego, California.
                                  23
                                                                                        /s/ Ashley M. Rodriguez
                                  24                                                    Ashley M. Rodriguez

                                  25
                                  26
                                  27
                                  28

                                                                                    1
                                                                             PROOF OF SERVICE
